TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00227-CV


In re Rhyan Technology Services, L.L.C. and E. William Rhyan




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
		Relators' motion for emergency relief is denied without prejudice to Relators' right
to file another such motion informing this Court what trial court proceedings are scheduled that
would necessitate granting the requested stay on an emergency basis.
		It is so ordered April 24, 2009.


  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson